                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                               CIVIL MINUTES - GENERAL
 Case No.      EDCV 19-00254 AG (SPx)                                  Date   March 1, 2019
 Title         EZRA P. WATSON v. FORD MOTOR COMPANY ET AL




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                             Not Present
          Deputy Clerk                       Court Reporter / Recorder               Tape No.
         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:


 Proceedings:       [IN CHAMBERS] ORDER REMANDING CASE

“Federal courts are courts of limited jurisdiction,” and they possess “only that power
authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S.
375, 377 (1994). Defendants Ford Motor Company and Rancho Ford, Inc. dba Gosch Ford
Temecula invoked that limited jurisdiction when they filed a notice of removal in this Court.
See id. (“It is to be presumed that a cause lies outside of [a federal court’s] limited
jurisdiction,” and “the burden of establishing the contrary rests upon the party asserting
jurisdiction.”).

Plaintiff’s claims concern state law—specifically, violation of the Song-Beverly Act and
negligent repair. (Compl., Dkt. 1-1.) So federal question jurisdiction doesn’t exist here.
Instead, Defendants says this Court has diversity jurisdiction, and that Gosch Ford was
fraudulently joined to destroy that diversity. (Notice of Removal, Dkt. 1 at 3.)

A removing defendant may prove fraudulent joinder by showing either “(1) actual fraud in
the pleading of jurisdictional facts or (2) inability of the plaintiff to establish a cause of action
against the non-diverse party in state court.” Grancare, LLC v. Thrower by & through Mills, 889
F.3d 543, 548 (9th Cir. 2018). Defendants do not pursue the actual fraud basis. For
Defendants to succeed on the latter theory, they must convince the Court that after resolving
“all disputed questions of fact and all ambiguities in the controlling state law . . . in the
plaintiff’s favor, the plaintiff could not possibly recover against the party whose joinder is
                                             CIVIL MINUTES - GENERAL
                                                     Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                              CIVIL MINUTES - GENERAL
 Case No.     SACV 19-00254 AG (SPx)                               Date   March 1, 2019
 Title        EZRA P. WATSON v. FORD MOTOR COMPANY ET AL

questioned.” Padilla v. AT&T Corp., 697 F. Supp. 2d 1156, 1158 (C.D. Cal. 2009). The failure
to state a claim against a non-diverse defendant must be “obvious according to the
well-settled rules of the state.” United Computer Sys. v. AT&T Corp., 298 F.3d 756, 761 (9th
Cir. 2002).

Plaintiff’s only claim against Gosch Ford (a California corporation) is negligent repair.
Plaintiff alleges that Gosch Ford owed a duty to use ordinary care and skill in storage,
preparation, and repair of the subject vehicle and breached that duty by failing to conform to
industry standards. Plaintiff seeks special and actual damages according to proof at trial.

Resolving all questions of fact and ambiguities in Plaintiff’s favor, the Court does not find
that Plaintiff “could not possibly recover” against Gosch Ford. Padilla, 697 F. Supp. 2d at
1158. Thus, the case is REMANDED to the Superior Court of California, County of
Riverside.

                                                                                       :    0
                                                     Initials of          mku
                                                     Preparer




                                        CIVIL MINUTES - GENERAL
                                                Page 2 of 2
